DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Luisa Salomon on 3/23/2022.
The application has been amended as follows: 
Claim 6, line 5, “can be preset using the depth limiter,” was replaced by - - can be preset using the depth limiter, wherein the depth limiter limits external motion of the needle, and - - 
Claim 8, line 1, “a surface of the needle assembly” was replaced by - - a surface of the needle - - 
Claim 21, line 6, “wherein the depth limiter includes a stopper surface,” was replaced by - - wherein the depth limiter includes a stopper surface, wherein the depth limiter, limits external motion of the needle, and, - - 
Claims 6-21 are allowed.
This notice of allowance is responsive to applicant’s amendment filed on 1/28/2022.  The amendment and remarks, pages 4-6, filed therein has overcome the rejection of independent claim 6 under 35 U.S.C 102(a)(1) by Stoianovici et al.  Therefore, the rejection of the claims have been withdrawn.



The following is an examiner’s statement of reasons for allowance: Claim 6 has not been rejected using prior arts because the prior arts fail to disclose or suggest in combination of other limitations recited in amended claim 6 including a  needle-guide, wherein a direction of insertion of a needle can be preset using the needle guide; and a depth limiter, wherein a depth of the needle can be preset using the depth limiter, wherein the depth limiter limits external motion of the needle, and wherein the needle driver device actuates the needle-guide and the depth limiter.
Claim 21 has not been rejected using prior arts because the prior arts fail to disclose or suggest in combination of other limitations recited in amended claim 6 including a needle-guide, wherein a direction of insertion of a needle assembly can be preset using the needle guide; a depth limiter, wherein a depth of the needle can be preset using the depth limiter and wherein the depth limiter includes a stopper surface, wherein the depth limiter, limits external motion of the needle, and,  wherein a surface of the needle assembly comes into contact with the stopper surface of the depth limiter at a location that corresponds to a preset depth of needle insertion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI X NGUYEN whose telephone number is (571)272-4699. The examiner can normally be reached Monday-Friday (6:30-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VI X NGUYEN/Primary Examiner, Art Unit 3771